NUMBER 13-12-00107-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DANIEL COSTILLA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Daniel Costilla, attempts to appeal his conviction for aggravated sexual

assault in trial court cause number 10-CR-1597-A. The trial court has certified that this

Ais a plea-bargain case, and the Defendant has NO right of appeal.@ See TEX. R. APP. P.

25.2(a)(2).
       On February 8, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 12, 2009, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of May, 2012.




                                               2